                                                              Case 2:20-cv-01516-JAD-NJK Document 18
                                                                                                  19 Filed 02/08/21 Page 1 of 8



                                                          1   JAMES P. KEMP, ESQ., Nevada Bar No.: 6375
                                                              VICTORIA L. NEAL, ESQ., Nevada Bar No.: 13382
                                                          2   KEMP & KEMP
                                                          3   7435 W. Azure Drive, Suite 110
                                                              Las Vegas, NV 89130
                                                          4   702-258-1183 ph /702-258-6983 fax
                                                              jp@kemp-attorneys.com
                                                          5   vneal@kemp-attorneys.com
                                                          6   Attorneys for Plaintiff
                                                          7   Zezy R. Farfan

                                                          8                               UNITED STATES DISTRICT COURT
                                                                                               DISTRICT OF NEVADA
                                                          9
                                                              ZEZY R. FARFAN; and, ZEZY R.
                                                         10   FARFAN, BY AND THROUGH HER                          Case No.: 2:20-cv-01516-JAD-NJK
                                                              GUARDIAN ELIZABETH V. ALVA,
                                                         11
                                                                                        Plaintiff,
                                                         12   vs.                                                 STIPULATED PROTECTIVE ORDER
                                                         13                                                       CONCERNING CONFIDENTIAL
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                              STATION CASINOS, LLC, a Nevada                      INFORMATION
                   7435 W. Azure Drive, Suite 110
                    LAS VEGAS, NEVADA 89130




                                                         14   Limited Liability Company; NP RED ROCK,
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                              LLC, d/b/a RED ROCK CASINO, RESORT
                                                         15   AND SPA, a Nevada Limited Liability
                                                              Company; ROE Business Organizations I-X;
                                                         16
                                                              and DOE INDIVIDUALS I-X, Inclusive,
                                                         17
                                                                                        Defendants.
                                                         18
                                                                      Plaintiff, ZEZY R. FARFAN, by and through counsel of record KEMP & KEMP, and
                                                         19
                                                              Defendants, STATION CASINOS, LLC, and NP RED ROCK, LLC, by and through counsel of
                                                         20
                                                         21   record, FISHER & PHILLIPS LLP, hereby request the Court enter the following Stipulated

                                                         22   Protective Order Concerning Confidential Information.
                                                         23           This matter comes before the Court on the parties’ Stipulated Protective Order Concerning
                                                         24
                                                              Confidential Information. Being fully appraised in the premises, the Court orders the following:
                                                         25
                                                              ///
                                                         26
                                                              ///
                                                         27

                                                         28

                                                              FP 38711400.1                                   1
                                                              Case 2:20-cv-01516-JAD-NJK Document 18
                                                                                                  19 Filed 02/08/21 Page 2 of 8



                                                          1     I.    PURPOSES AND LIMITATIONS.
                                                          2           Discovery in this action may involve the production of confidential or private information for
                                                          3
                                                              which special protection may be warranted. Accordingly, the parties hereby stipulate to entry of the
                                                          4
                                                              following Protective Order. The Order does not confer blanket protection on all disclosures or
                                                          5
                                                              responses to discovery. The protection it affords from public disclosure and use extends only to the
                                                          6

                                                          7   limited information or items that are entitled to confidential treatment under the applicable legal

                                                          8   principles, and it does not presumptively entitle parties to file confidential information under seal.

                                                          9     II.    “CONFIDENTIAL” MATERIAL.
                                                         10           Information designated “CONFIDENTIAL” shall not be disclosed or used for any purpose
                                                         11
                                                              except the preparation and trial of this case. “Confidential” material shall include, but not be limited
                                                         12
                                                              to, the following documents and tangible things produced or otherwise exchanged: ANY AND ALL
                                                         13
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                              MEDICAL AND MEDICAL-RELATED DOCUMENTS that relate to, reflect, or in regard to any
                   7435 W. Azure Drive, Suite 110
                    LAS VEGAS, NEVADA 89130




                                                         14
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                         15   physical or mental condition, including but not limited to, assessments, opinions, diagnosis, medical

                                                         16   records, scheduling or making of any appointments, cancelations or rescheduled appointments,

                                                         17   invoices, bills, patient in-take forms, reports, correspondence, notes, written consultations,
                                                         18
                                                              prescriptions, surgical recommendations, surgical procedures, surgical outcomes, in-patient
                                                         19
                                                              procedures and/or out-patient procedures, procedures and/or treatment, referrals, ledger sheets,
                                                         20
                                                              radiographic interpretation reports, laboratory reports pertaining to the care and treatment of Plaintiff.
                                                         21
                                                                III. SCOPE.
                                                         22

                                                         23           The protections conferred by this agreement cover not only confidential material (as defined

                                                         24   above), but also (1) any information copied or extracted from confidential material; (2) all copies,
                                                         25   excerpts, summaries, or compilations of confidential material; and (3) any testimony, conversations,
                                                         26
                                                              or presentations by parties or their counsel that might reveal confidential material. However, the
                                                         27

                                                         28

                                                              FP 38711400.1                                       2
                                                              Case 2:20-cv-01516-JAD-NJK Document 18
                                                                                                  19 Filed 02/08/21 Page 3 of 8



                                                          1   protections conferred by this agreement do not cover information that is in the public domain or
                                                          2   becomes part of the public domain through trial or otherwise. If confidential material is produced by
                                                          3
                                                              a third party, the parties in this litigation may designate the material as such by marking it
                                                          4
                                                              confidential and providing the marked copy to the opposing party, who may challenge the
                                                          5
                                                              designation as provided below, but the material as confidential will continue as such until the Court
                                                          6

                                                          7   resolves the issue.

                                                          8     IV. ACCESS TO AND USE OF CONFIDENTIAL MATERIAL.

                                                          9           A. Basic Principles. A receiving party may use confidential material that is disclosed or
                                                         10   produced by another party, or by a non-party in connection with this case, only for prosecuting,
                                                         11
                                                              defending, or attempting to settle this litigation. Confidential material may be disclosed only to the
                                                         12
                                                              categories of persons and under the conditions described in this agreement. Confidential material
                                                         13
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                              must be stored and maintained by a receiving party at a location and in a secure manner that ensures
                   7435 W. Azure Drive, Suite 110
                    LAS VEGAS, NEVADA 89130




                                                         14
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                         15   that access is limited to the persons authorized under this agreement.

                                                         16           B. Disclosure of “CONFIDENTIAL” Material. Unless otherwise ordered by the Court or

                                                         17   permitted in writing by the designating party, a receiving party may disclose any confidential material
                                                         18
                                                              only to:
                                                         19
                                                                              1.      attorneys actively working on this case;
                                                         20
                                                                              2.      persons regularly employed or associated with the attorneys actively working
                                                         21
                                                                              on the case whose assistance is required by said attorneys in the preparation for trial,
                                                         22

                                                         23                   at trial, or at other proceedings in this case;

                                                         24                   3.      the parties, including designated representatives for the Defendant;
                                                         25                   4.      expert witnesses and consultants retained in connection with this proceeding,
                                                         26
                                                                              to the extent such disclosure is necessary for preparation, trial or other proceedings in
                                                         27

                                                         28

                                                              FP 38711400.1                                       3
                                                              Case 2:20-cv-01516-JAD-NJK Document 18
                                                                                                  19 Filed 02/08/21 Page 4 of 8



                                                          1                   this case;
                                                          2                   5.      the Court and its employees (“Court Personnel”);
                                                          3
                                                                              6.      stenographic reporters who are engaged in proceedings necessarily incident to
                                                          4
                                                                              the conduct of this action;
                                                          5
                                                                              7.      deponents, witnesses, or potential witnesses; and
                                                          6

                                                          7                   8.      other persons by written agreement of the parties.

                                                          8           C. Filing Confidential Material. Before filing confidential material or discussing or

                                                          9   referencing such material in court filings, the filing party shall confer with the designating party to
            10 determine whether the designating party will remove the confidential designation, whether the
   See order issued
            11
   concurrently herewith
                 document can be redacted, or whether a motion to seal or stipulation and proposed order is warranted.
            12
                 The parties acknowledge that this protective order does not entitle them to file confidential
            13
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                 information under seal without complying with the standard articulated in Kamakana v. City and
                   7435 W. Azure Drive, Suite 110
                    LAS VEGAS, NEVADA 89130




            14
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                         15   County of Honolulu, 447 F.3d 1172 (9th Cir. 2006), along with Local Rule 10-5.

                                                         16     V.    DESIGNATING CONFIDENTIAL MATERIAL.

                                                         17            A. Exercise of Restraint and Care in Designating Material for Protection. Each party
                                                         18
                                                              that designates information or items for protection under this agreement must take care to limit any
                                                         19
                                                              such designation to specific material that qualifies under the appropriate standards. The designating
                                                         20
                                                              party must designate for protection only those parts of material, documents, items, or oral or written
                                                         21
                                                              communications that qualify, so that other portions of the material, documents, items, or
                                                         22

                                                         23   communications for which protection is not warranted are not swept unjustifiably within the ambit of

                                                         24   this Agreement.
                                                         25           Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown
                                                         26
                                                              to be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily
                                                         27

                                                         28

                                                              FP 38711400.1                                     4
                                                              Case 2:20-cv-01516-JAD-NJK Document 18
                                                                                                  19 Filed 02/08/21 Page 5 of 8



                                                          1   encumber or delay the case development process or to impose unnecessary expenses and burdens on
                                                          2   other parties) may expose the designating party to sanctions.
                                                          3
                                                                      If it comes to a designating party’s attention that information or items that it designated for
                                                          4
                                                              protection do not qualify for protection, the designating party must promptly notify all other parties
                                                          5
                                                              that it is withdrawing the mistaken designation.
                                                          6

                                                          7            B. Manner and Timing of Designations. Except as otherwise provided in this agreement, or

                                                          8   as otherwise stipulated or ordered, disclosure or discovery material that qualifies for protection under

                                                          9   this agreement must be clearly so designated before or when the material is disclosed or produced.
                                                         10                   1.      Information in documentary form (e.g., paper or electronic documents and
                                                         11
                                                                              deposition exhibits), but excluding transcripts of depositions or other pretrial or trial
                                                         12
                                                                              proceedings): The designating party must affix the word “CONFIDENTIAL” to each
                                                         13
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                                              page that contains confidential material. If only a portion of the material on a page
                   7435 W. Azure Drive, Suite 110
                    LAS VEGAS, NEVADA 89130




                                                         14
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                         15                   qualifies for protection, the producing party also must clearly identify the protected

                                                         16                   portions(s) (e.g., by making appropriate markings in the margins).

                                                         17                   2.      Testimony given in deposition or in other pretrial or trial proceedings: Until
                                                         18
                                                                              the time period mentioned in the next sentence passes, any confidential material that
                                                         19
                                                                              is referred to during any deposition shall remain confidential material. Any party
                                                         20
                                                                              may, within 30 days after receiving a deposition transcript, designate portions of the
                                                         21
                                                                              transcript or exhibits thereto as confidential material.
                                                         22

                                                         23                   3.      Other tangible items: The producing party must affix in a prominent place on

                                                         24                   the exterior of the container or containers in which the information or item is stored
                                                         25                   the word “CONFIDENTIAL.” If only a portion or portions of the information or item
                                                         26
                                                                              warrant protection, the producing party, to the extent practicable, shall identify the
                                                         27

                                                         28

                                                              FP 38711400.1                                      5
                                                              Case 2:20-cv-01516-JAD-NJK Document 18
                                                                                                  19 Filed 02/08/21 Page 6 of 8



                                                          1                   protected portion(s).
                                                          2            C. Inadvertent Failures to Designate. An inadvertent failure to designate qualified
                                                          3
                                                              information or items does not, standing alone, waive the designating party’s right to secure protection
                                                          4
                                                              under this agreement for such material.        Upon notification of the correction or change of a
                                                          5
                                                              designation, the material will be treated in accordance with the provisions of this agreement.
                                                          6

                                                          7     VI. CHALLENGING CONFIDENTIAL DESIGNATIONS.

                                                          8            A. Timing of Challenges. Unless a prompt challenge to a designating party’s confidentiality

                                                          9   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic burdens,
                                                         10   or a significant disruption or delay of the litigation, a party does not waive its right to challenge a
                                                         11
                                                              confidentiality designation by electing not to mount a challenge promptly after the original
                                                         12
                                                              designation is disclosed.
                                                         13
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                                       B. Meet and Confer. Before a party seeks the Court’s intervention to resolve any dispute
                   7435 W. Azure Drive, Suite 110
                    LAS VEGAS, NEVADA 89130




                                                         14
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                         15   regarding confidential designations, the parties will comply with the meet and confer requirements set

                                                         16   forth in LR IA 1-3(f).

                                                         17            C. Judicial Intervention. If the parties cannot resolve a challenge to a confidentiality
                                                         18
                                                              designation without Court intervention, the challenging party may file and serve a motion to retain
                                                         19
                                                              confidentiality (in compliance with LR IA 10-5, if applicable). All parties shall continue to maintain
                                                         20
                                                              the material in question as confidential until the Court rules on the challenge.
                                                         21
                                                                VII. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
                                                         22
                                                                     MATERIAL
                                                         23
                                                                      When a producing party gives notice to receiving parties that certain inadvertently-produced
                                                         24
                                                              material is subject to a claim of privilege or other protection, the obligations of the receiving parties
                                                         25

                                                         26   are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to

                                                         27   modify whatever procedure may be established in an e-discovery order or agreement that provides for

                                                         28

                                                              FP 38711400.1                                      6
                                                              Case 2:20-cv-01516-JAD-NJK Document 18
                                                                                                  19 Filed 02/08/21 Page 7 of 8



                                                          1   production without prior privilege review. Parties shall confer on an appropriate non-waiver order
                                                          2   under Fed. R. Evid. 502.
                                                          3
                                                                VIII. NONTERMINATION AND RETURN OF DOCUMENTS.
                                                          4
                                                                      Within 60 days after the termination of this action, including all appeals, each receiving party
                                                          5
                                                              must return all confidential material to the producing party, including all copies, extracts and
                                                          6

                                                          7   summaries thereof. Alternatively, the parties may agree upon appropriate methods of destruction.

                                                          8   Notwithstanding this provision, counsel are entitled to retain one archival copy of all documents filed

                                                          9   with the court, trial, deposition, and hearing transcripts, correspondence, deposition and trial exhibits,
                                                         10   expert reports, attorney work product, and consultant and expert work product, and other discovery,
                                                         11
                                                              to be retained for purposes of effectuating any judgment, or to be retained by either party as part of
                                                         12
                                                              the complete client file.
                                                         13
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                                      The confidentiality obligations imposed by this agreement shall remain in effect until a
                   7435 W. Azure Drive, Suite 110
                    LAS VEGAS, NEVADA 89130




                                                         14
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                         15   designating party agrees otherwise in writing or the Court orders otherwise.

                                                         16
                                                              IX.     ADDITIONAL RIGHTS
                                                         17
                                                                      Nothing in this protective order will: (a) restrict any party with respect to its own material or
                                                         18
                                                              discovery material that has not been designated confidential; (b) prejudice any party’s rights to object
                                                         19
                                                              to the production or disclosure of information, confidential or otherwise, it considers not subject to
                                                         20
                                                              discovery; (c) restrict the proper scope of discovery that can be sought by any party; or (d) prejudice
                                                         21
                                                              any party’s right to seek relief from the terms of this protective order. This Protective Order is
                                                         22
                                                              without prejudice to the right of any party to seek a protective order, including moving the Court,
                                                         23
                                                              pursuant to Fed. R. Civ. P. 26(c), for an order seeking protection of confidential material sought by or
                                                         24
                                                              produced through discovery, which protection is different from or in addition to that provided for in
                                                         25
                                                              this protective order, and such right is expressly reserved. Similarly, each party reserves the right to
                                                         26
                                                              request the Court to order disclosure of materials subject to this protective order or request
                                                         27
                                                              modification of this protective order.
                                                         28

                                                              FP 38711400.1                                       7
                                                              Case 2:20-cv-01516-JAD-NJK Document 18
                                                                                                  19 Filed 02/08/21 Page 8 of 8



                                                          1
                                                              DATED this 8th day of February 2021.              DATED this 8th day of February 2021.
                                                          2

                                                          3

                                                          4   /s/ Victoria L. Neal                            /s/ Scott M. Mahoney
                                                              JAMES P. KEMP                                   SCOTT M. MAHONEY
                                                          5   Nevada Bar No.: 6375                            Nevada Bar No.: 1099
                                                              VICTORIA L. NEAL                                FISHER & PHILLIPS LLP
                                                          6   Nevada Bar No.: 13382                           300 S. Fourth Street
                                                          7   KEMP & KEMP                                     Suite 1500
                                                              7435 W. Azure Drive, Suite 110                  Las Vegas, NV 89101
                                                          8   Las Vegas, NV 89130

                                                          9   Attorneys for Plaintiff                         Attorney for Defendants
                                                              Zezy R. Farfan and Zezy R. Farfan, by and       Station Casinos, LLC and NP Red Rock,
                                                         10   through her Guardian Elizabeth V. Alva          Casino and Spa, LLC
                                                         11

                                                         12                                                   IT IS SO ORDERED:

                                                         13
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983
                   7435 W. Azure Drive, Suite 110
                    LAS VEGAS, NEVADA 89130




                                                         14                                                   UNITED STATES MAGISTRATE JUDGE
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                         15                                                          February 8, 2021
                                                                                                              Dated:_________________________________

                                                         16

                                                         17

                                                         18

                                                         19

                                                         20
                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26
                                                         27

                                                         28

                                                              FP 38711400.1                               8
